1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9    IN RE:                                                   Case No. 3:18-cv-00458-MMD
10   JOSEPH MICHAEL SUNDE and
     VICTORIYA SUNDE,
11

12                                         Debtors.                   and related case
13

14                                                            Case No. 3:18-cv-00485-LRH
     NEVADA DIVORCE & DOCUMENT
     SERVICES, INC., a Nevada corporation et
15   al.,
16                            Plaintiffs/Appellees,
              v.
17                                                              REASSIGNMENT ORDER
     JOSEPH MICHAEL SUNDE and
18   VICTORIYA SUNDE, et al.,
19                                     Defendants.
20

21            The presiding District Judges in these actions have individually and collectively

22   determined that these actions are related and that there is good cause to reassign them

23   to one District Judge pursuant to Local Rule 42-1(b). Additionally, transfer will promote

24   judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to

25   the parties.

26   ///

27   ///

28   ///
1          Accordingly, it is hereby ordered that Case No. 3:18-cv-00485-LRH is reassigned

2    to District Judge Miranda M. Du, and all future pleadings must bear case number 3:18-

3    cv-00485-MMD.

4          DATED THIS 10th day of January 2019.
5

6    MIRANDA M. DU                                LARRY R. HICKS
     UNITED STATES DISTRICT JUDGE                 UNITED STATES DISTRICT JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
